Title: From George Washington to Major General Stirling, 19 September 1779
From: Washington, George
To: Stirling, Lord (né William Alexander)


        
          My Lord.
          Hd Qrs West-point 19 Sepr 1779
        
        I have been favored with your Lordships letter of the 18th and that of Col. Taylors.
        Very particular applications have been made to me of late, similar to that from your Lordship, which I have uniformly refered to the civil authority: Your Lordship will readily perceive the necessity for preserving the same conduct in all cases. In the present instance, however, I should find myself peculiarly unhappy in refusing the permission you have asked for Lady Mary, to visit her Mother and sister, was I not assured that in referring it to the Governor the indulgence will be readily obtained.
        You will be pleased to forward Col. Taylors letter which incloses the money he has mentioned. I am my Lord &.
      